 

BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT

 

                   THIS BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT (this
“Bill of Sale”) is made and executed as of this 12th day of May, 2020, by and
between First Bitcoin Capital Corp., a Canada corporation (“Buyer”), and OBITX,
Inc., a Delaware corporation (“Seller”).

 

W I T N E S S E T H:

 

                    WHEREAS, Buyer and Seller have entered into an Asset
Purchase Agreement (the “Purchase Agreement”), dated as of the date hereof,
pursuant to which Seller agrees to transfer and assign to Buyer, and the Buyer
agrees to receive and accept ownership from Seller, the Assets (as defined in
the Purchase Agreement) on the conditions and subject to the terms set forth in
the Purchase Agreement, for consideration in the amount and on the terms and
conditions provided therein;

 

                      WHEREAS, all the terms and conditions precedent provided
in the Purchase Agreement have been met and performed or waived by the parties
thereto, and the parties desire to consummate the transactions contemplated by
the Purchase Agreement; and

 

                      WHEREAS, Seller now desires to transfer the Assets to
Buyer;

 

                      NOW THEREFORE, in consideration of the premises and of the
mutual promises, covenants and agreements contained herein and in the Purchase
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

 

                     1. Defined Terms. All capitalized terms used and not
otherwise defined herein shall have the meanings ascribed to such terms in the
Purchase Agreement.

 

                     2. Purchased Assets. Seller hereby grants, sells, assigns,
transfers, conveys and delivers to Buyer and Buyer purchases and accepts from
Seller all of Seller’s right, title and interest in and to the Assets.

 

                     3. No Assumption of Liabilities. Buyer does not and will
not by acceptance hereof assume any liabilities or obligations whatsoever of
Seller except the Assumed Liabilities as expressly provided for in the Purchase
Agreement. Buyer hereby assumes and agrees to pay or perform in accordance with
their terms, each of the Assumed Liabilities.

 

                     4. Agency. Seller agrees to execute, as soon as is
reasonably practical, such further grants, instruments, and assignments as Buyer
may request from time to time (a) to collect, assert or enforce any claim,
right, interest or title of any kind in and to the Assets, and to institute and
prosecute all actions, suits and proceedings which Buyer may deem proper in
order to collect, assert or enforce any such claim, right, interest or title,
(b) to do all such acts and things and take all such actions in respect thereof
as Buyer shall deem advisable or proper in order to provide to Buyer the
benefits under any such Assets and (c) to defend, settle or compromise any and
all actions, suits or proceedings in respect of any such Assets in accordance
with the provisions of the Purchase Agreement.

 

1

      



--------------------------------------------------------------------------------

 
 

 

                     5. Binding Effect. Subject to the terms and conditions set
forth in the Purchase Agreement, this Bill of Sale and the covenants and
agreements contained herein shall be binding upon and inure to the benefit of
Seller, its successors and assigns and shall inure to the benefit of Buyer and
its successors and assigns.

 

                     6. Further Assurances. Seller shall from time to time after
the date hereof at the request of Buyer and without further consideration
execute and deliver to Buyer such additional instruments of conveyance in
addition to this Bill of Sale as Buyer shall reasonably request to evidence more
fully the transfer by Seller to Buyer of the Assets. Buyer shall, from time to
time after the date hereof at the request of Seller and without further
consideration, execute and deliver to Seller such additional instruments as
Seller shall reasonably request to evidence more fully the assumption by Buyer
of the Assumed Liabilities.

 

                     7. No Conflict. This Bill of Sale does not amend or
otherwise modify or limit any of the provisions of the Purchase Agreement,
provided, however, that this sentence does not limit the scope of the Assets
conveyed hereunder. The parties hereto recognize that Seller is executing and
delivering to Buyer certain other instruments of conveyance with respect to the
Assets. Nothing herein shall limit the scope thereof, and nothing therein shall
limit the scope hereof.

 

                     8. Governing Law. This Bill of Sale shall be governed by
and construed and enforced in accordance with the internal laws of Florida
without reference to Florida’s choice of law rules. This Bill of Sale may be
modified or supplemented only by written agreement of the parties hereto.

 

                     IN WITNESS WHEREOF, each of the parties hereto have caused
this Bill of Sale and Assignment Agreement to be signed by their duly authorized
officers on the date first above written.

 

 

FIRST BITCOIN CAPITAL CORP.

 

By: /s/ Gregory Rubin        

Name: Gregory Rubin,

Title: CEO

 

 

OBITX INC.

 

By: /s/ Michael Hawkins        

Name: Michael Hawkins,

Title: CEO/CFO

 

2

      



--------------------------------------------------------------------------------

 